MEMORANDUM OPINION
BUSSEY, Judge.
This is an original proceeding in which the petitioner seeks his release from confinement in the State Penitentiary at Mc-Alester, Oklahoma, where, according to his application for habeas corpus, he is currently incarcerated by virtue of a judgment and sentence rendered against him in the District Court of Oklahoma County. As grounds for his release, petitioner alleges that he is not guilty of the crime for which he has been convicted, and further that he was not advised of his constitutional rights and fundamental and prejudicial errors were committed by the prosecution during his trial. Petitioner did not give notice of intention to appeal, nor request a casemade at public expense, nor the appointment of counsel, and has not specifically set forth any grounds entitling him to the relief prayed for.
It appears that the trial court had jurisdiction of the person, subject matter, and authority under law to pronounce the *208judgment and sentence imposed. By reason of the defendant’s failure to specifically set forth grounds entitling him to habeas corpus, the writ prayed for is accordingly denied without prejudice to a subsequent filing of an application for post conviction appeal, setting forth sufficient, verified allegations to invoke the jurisdiction of this Court. Writ denied.
NIX, P. J., and BRETT, J., concur.